Title: From George Washington to Edward Telfair, 20 May 1791
From: Washington, George
To: Telfair, Edward

 

Sir,
[Augusta, Ga., c.20 May 1791]

Obeying the impulse of a heartfelt gratitude I express with particular pleasure my sense of the obligations which your Excellency’s goodness, and the kind regards of your citizens have conferred upon me.
I shall always retain a most pleasing remembrance of the polite and hospitable attentions which I have received in my tour thro’ the State of Georgia, and during my stay at the residence of your government.
The manner in which you are pleased to recognise my public services and to regard my private felicity, excites my sensibility, and claims my grateful acnowledgement.
Your Excellency will do justice to the sentiments which influence my wishes by believing that they are sincerely offered for your personal happiness and the prosperity of the State in which you preside.

G. Washington

